1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., FIDELITY
     NATIONAL TITLE INSURANCE COMPANY, and FIDELITY
12   NATIONAL TITLE AGENCY OF NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       DEUTSCHE BANK NATIONAL TRUST                    Case No.: 2:20-CV-02146-RFB-VCF
19     COMPANY,
                                                       STIPULATION AND ORDER TO
20                           Plaintiff,                EXTEND TIME TO REPLY IN
                                                       SUPPORT OF MOTIONS TO DISMISS
21                    vs.                              AND COUNTERMOTION FOR
                                                       PARTIAL SUMMARY JUDGMENT
22     FIDELITY NATIONAL TITLE GROUP,                  (ECF NOS. 37-40)
       INC. et al.,
23                                                     SECOND REQUEST
                             Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Fidelity National
26
     Title Insurance Company (“Fidelity”), and Fidelity National Title Agency of Nevada, Inc.
27
     (“Fidelity Agency”) (collectively, “Defendants”) and plaintiff Deutsche Bank National Trust
28

                                                1
                              STIPULATION AND ORDER TO EXTEND TIME
1    Company (“Deutsche Bank”), by and through their respective attorneys of record, which hereby
2    agree and stipulate as follows:
3           1.       On November 20, 2020, Deutsche Bank filed its complaint in the Eighth Judicial
4    District Court for the State of Nevada;
5           2.       On November 22, 2020, Fidelity removed the instant case to the United States
6    District Court for the State of Nevada (ECF No. 1);
7           3.       On February 8, 2021, FNTG, Fidelity, and Fidelity Agency all moved to dismiss
8    Deutsche Bank’s complaint. (ECF Nos. 28, 29, 30.);
9           4.       On April 27, 2021, Deutsche Bank filed its opposition to FNTG’s motion to
10   dismiss (ECF No. 38), Fidelity’s motion to dismiss (ECF No. 39), and Fidelity Agency’s motion
11   to dismiss. (ECF No. 37.) Deutsche Bank also filed a countermotion for partial summary
12   judgment in response to Fidelity’s motion to dismiss. (ECF No. 40.);
13          5.       On May 4, 2021, the Court granted the parties’ first stipulation extending the time
14   for Defendants to reply supporting the motions to dismiss, setting a deadline of May 18, 2021
15   (ECF No. 43);
16          6.       Counsel for Defendants are requesting a two-week extension of their deadline to
17   file their respective replies supporting their motions to dismiss and for Fidelity to respond to the
18   countermotion for partial summary judgment, through and including June 1, 2021, to afford
19   Defendants counsel additional time to review and respond to Deutsche Bank’s various oppositions
20   and the countermotion.
21          7.       Counsel for Deutsche Bank does not oppose the requested extension;
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                  2
                                STIPULATION AND ORDER TO EXTEND TIME
1           8.      This is the second request for an extension made by counsel for Defendants, which
2    is made in good faith and not for the purposes of delay.
3           IT IS SO STIPULATED that Defendants deadline to file their respective replies to their
4    motions to dismiss and for Fidelity to respond to the countermotion for partial summary judgment
5    are hereby extended through and including June 1, 2021.
6    Dated: May 13, 2021                           SINCLAIR BRAUN LLP
7

8                                                  By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
9                                                        Attorneys for Defendants
                                                         FIDELITY NATIONAL TITLE GROUP,
10                                                       INC., FIDELITY NATIONAL TITLE
                                                         INSURANCE COMPANY, and FIDELITY
11                                                       NATIONAL TITLE AGENCY OF NEVADA,
                                                         INC.
12
     Dated: May 13, 2021                           WRIGHT, FINLAY & ZAK, LLP
13

14
                                                   By:    /s/-Lindsay D. Robbins
15
                                                         LINDSAY D. ROBBINS
                                                         Attorneys for Plaintiff
16
                                                         DEUTSCHE BANK NATIONAL TRUST
                                                         COMPANY
17

18   IT IS SO ORDERED.

19                      18th day of _____________,
            Dated this _____           May         2021.

20                                                 __________________________________________
                                                   RICHARD F. BOULWARE
21                                                 UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                 3
                               STIPULATION AND ORDER TO EXTEND TIME
